DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-16, in the reply filed on 04/27/2021 is acknowledged.  The traversal is on the ground(s) that Caulier (FR3028396), the reference cited by the Examiner to show a lack of unity of invention a posteriori, does not teach the common special technical feature of “the core being twisted through more than one revolution about its longitudinal axis from one end of the applicator member to the other under the effect of the twist of the metal arms of the holder”.  Applicant states that in the applied art of Caulier, the core 7 is not twisted through more than one revolution.  This is not found persuasive because, as a preliminary matter, reference numeral 7 is not the core, but rather is a stem of the applicator (see Caulier, Figure 1).  Further, Caulier explicitly discloses the common special technical feature.  Refer to Paragraph [0004] of the translation which states that “The core can rotate over more than one revolution on itself around its longitudinal axis, from one end of the applicator member to the other, under the effect of the twist induced by the branches of the support”.  Additionally, the twisted applicator having a twisted core is shown in Figure 2. 
Applicant further attests that claim 1 of Caulier recites “an applicator having a first application member comprising a first untwisted core”.  This is also found not to be persuasive, see the entirety of translated claim 1 from Caulier, below:

No mention of a first untwisted core is disclosed in Caulier (FR3028396) claim 1 and therefore the arguments regarding Caulier not disclosing a twisted core is not persuasive.
	Finally, Applicant cites that a full examination on the merits of claims 1-19 should be conducted since no serious search burden exists for the Examiner; however the instant application is a National Stage application and search burden is not a factor to be considered when determining whether a restriction is proper for National Stage applications.  Thus, the arguments regarding search burden are also not persuasive.  
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “12” has been used to designate both spikes (see Figures 2 and 4) and a proximal end part of the core (see Figure 3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference numeral 19 (see Figure 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so 
Regarding claim 5, reference character le should be enclosed in parenthesis.
Regarding claim 6, reference characters le/lq should be enclosed in parenthesis.
Regarding claims 7 and 10, reference character L should be enclosed in parenthesis.
Regarding claims 15 and 16, reference character k should be enclosed in parenthesis.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, lines 1-2 recite “wherein the end piece is a proximal end part of the core”; however, claim 1 recites “a holder having two metal arms twisted around the core…and having at least one end piece”.  Thus, it is unclear if the end piece is part of the thermoplastic core or if the end piece is part of the twisted metal wire.  For purposes of substantive examination, the end piece of the holder will be interpreted as a portion of the holder proximate to the end of the applicator adjacent a proximal end of the core or alternatively, as a portion of the thermoplastic core that extends from a proximal end thereof.
Regarding claim 6, lines 2-3 recites “the tail of the applicator member”, which lacks antecedent basis.
Regarding claim 6, lines 2-3 recites “the tail of the applicator member”.  It is unclear what distinction is being made between the tail of the applicator and the end piece.  Claim 6 defines the tail of the applicator as “the length of the tail of the applicator member formed by the proximal part thereof that does not have spikes”.  In claim 1, the end piece is defined as a portion of the holder that does not have spikes, and the holder is also positioned at the proximal end of the applicator.  For purposes of substantive examination, the tail will be interpreted as a proximal end of the holder and the end piece will be interpreted as a distal end of the holder, proximate to the end of the applicator and adjacent a proximal end of the core; alternatively, the end piece will be interpreted as a portion of the core that does not comprise spikes and the tail will be interpreted as a portion of the holder that extends past the end piece.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-10, and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vandromme (US2010/0089415).
Regarding claims 1 and 2, Vandromme discloses an applicator (1) for applying a cosmetic product to the eyelashes and/or eyebrows, having an applicator member (4) having 5a core (5A) of thermoplastic material (refer to Paragraph [0052] which states that the core is made of plastic via molding) having a longitudinal axis (Y-Y’), spikes (4A) of thermoplastic material extending from the core (the core and spikes are formed as a one piece part from plastic via molding, refer to Paragraph [0052]), a holder (12) having two metal arms (17, 18) twisted around the core, the core being twisted through more than one revolution about its longitudinal axis from one end of the applicator member to the other under 10the effect of the twist of the metal arms of the holder (refer to Paragraph [0086]), and having at least one end piece (the end piece is interpreted as a portion of the holder proximate the end of the applicator adjacent a proximal end of the core) that extends along the longitudinal axis of the core and does not have spikes (not labeled, refer to annotated Figure 2, below).  Refer additionally to Figures 1-12.

    PNG
    media_image1.png
    468
    730
    media_image1.png
    Greyscale

Regarding claim 3, Vandromme discloses the applicator as claimed in claim 1, wherein the applicator has a stem (3) in which the holder and the end piece are inserted (refer to Paragraph [0068]; the end piece is an integral part of the holder, thus if the end piece is inserted into the stem, so is the holder).
Regarding claim 4, Vandromme discloses the applicator according to claim 3, wherein the end piece is inserted entirely into the stem (refer to Figure 1, wherein the stem abuts the spikes which indicates that the entirety of the end piece is inserted into the stem).
Regarding claim 5, Vandromme discloses the applicator as claimed in claim 1 wherein the end piece has a length between 1 and 7mm ( the length of the end piece is between 2mm and 20mm; refer to Paragraph [0071]).
Regarding claim 7, Vandromme discloses the applicator as claimed in claim 1, wherein the holder extends along the entire length of the core (best shown in Figure 2). 
Regarding claim 8, Vandromme discloses the applicator as claimed in claim 1, wherein the spikes are molded with the core (refer to Paragraph [0052]).
Regarding claim 9, Vandromme discloses the applicator as claimed in claim 1, wherein the core has a plurality of ribs (7, 8, 9, 10) that define grooves between one another, the metal arms of the holder being received in the grooves (refer to annotated Figure 6, below).

    PNG
    media_image2.png
    261
    344
    media_image2.png
    Greyscale

Regarding claim 10, Vandromme discloses the applicator according to claim 9, wherein the ribs extend along substantially the entire length of the core (best shown in Figure 7).
Regarding claim 12, Vandromme discloses the applicator as claimed in claim 9, wherein the cross section of the core is a cruciform (best shown in Figure 4).  
Regarding claim 13, Vandromme discloses the applicator as claimed in claim 9, wherein the spikes extend from the ribs of the core (best shown in Figure 4). 
Regarding claim 14, Vandromme discloses the applicator as claimed in claim 9, wherein each of the metal arms extends along the entire length of a groove (best shown in Figures 7-9).  
Regarding claim 15, Vandromme discloses the applicator according to claim 1, wherein the overall diameter of the assembly formed by the end piece provided with the metals arms is defined by these arms situated opposite one another on the end piece (since the end piece is defined as being a portion of the holder that is formed by two metal arms extending along the longitudinal axis of the applicator, and the arms are twisted about each other, it follows that the overall diameter of the end piece is defined entirely from the arms of the end piece; this is best shown in Figure 2).
Regarding claim 16, Vandromme discloses the applicator according to claim 1, wherein the arms are inscribed entirely in the cross section of the end piece, and the overall diameter of the assembly end piece and metal arms is defined by the end piece (since the cross section of the end piece is formed of the two metal arms, the arms will be inscribed entirely therein; this is best shown in Figure 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Vandromme (US2010/0089415).
Regarding claim 11, Vandromme discloses the applicator as claimed in claim 9, as applied above.  Vandromme does not explicitly disclose that the ribs have a height greater than or equal to 0.8mm; however, the ribs appear to be approximately 1/3 the height of the spikes (refer to Figure 4) and Vandromme discloses that the spikes have a height between 1mm and 5mm (refer to Paragraph [0074]).  Considering a spike height of between 1mm and 5mm, the rib height can be approximated as being between 0.33mm and 1.65mm, which overlaps the claimed range.  Although the drawings may not be to scale, they can still be relied upon for teaching the general conditions of the claim because the overall relationship is depicted.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed . 
Claims 1-4, and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Vandromme (US2010/0089415) in view of Gueret (FR2916328).
Regarding claim 1, Vandromme discloses an applicator (1) for applying a cosmetic product to the eyelashes and/or eyebrows, having an applicator member (4) having 5a core (5A) of thermoplastic material (refer to Paragraph [0052] which states that the core is made of plastic via molding) having a longitudinal axis (Y-Y’), spikes (4A) of thermoplastic material extending from the core (the core and spikes are formed as a one piece part from plastic via molding, refer to Paragraph [0052]), a holder (12) having two metal arms (17, 18) twisted around the core, the core being twisted through more than one revolution about its longitudinal axis from one end of the applicator member to the other under 10the effect of the twist of the metal arms of the holder (refer to Paragraph [0086]).  Refer additionally to Figures 1-12.  Vandromme does not disclose at least one end piece that extends along the longitudinal axis of the core and does not have spikes; however, it is well-known for molded applicators to have an end piece extending along the longitudinal axis and not having spikes, as demonstrated by Gueret.  Gueret discloses a similar applicator (20, 5) having a core (20) made of thermoplastic (refer to lines 125-126, Page 4 of the translation), and a plurality of spikes (24) depending therefrom.  Gueret further discloses an end piece (21a and 22a).  Refer additionally to 
Regarding claim 2, the combination of Vandromme and Gueret disclose the applicator as claimed in claim 1.  Per the modification addressed in claim 1, the end piece of Gueret was incorporated into the applicator of Vandromme, wherein the end piece is a proximal end part of the core.  Thus, the combination of Vandromme and Gueret disclose the applicator as claimed in claim 1, wherein the end piece is a proximal end part of the core.
Regarding claims 3-4, the combination of Vandromme and Gueret discloses the applicator as claimed in claim 1.  Per the modification addressed in claim 1, the end piece of Gueret was incorporated into Vandromme’s applicator so as to extend from a proximal end of the applicator.  Vandromme discloses a stem (3) positioned so that the spikes abut the applicator and thus any end piece and/or holder are inserted completed into the stem, as best shown in Figure 1.  Thus, the combination of Vandromme and Gueret disclose the applicator as claimed in claim 1, wherein the applicator has a stem in which the holder and the end piece are inserted entirely in the stem.
Regarding claim 7, the combination of Vandromme and Gueret discloses the applicator as claimed in claim 1, as applied above.  Vandromme further discloses 
Regarding claim 8, the combination of Vandromme and Gueret discloses the applicator as claimed in claim 1, wherein the spikes are molded with the core.
The claimed phrase “molded with the core” is being treated as a product by process limitation; that is the core and the spikes are formed by a molding process. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.  Vandromme discloses the spikes being molded with the core (refer to Paragraph [0052]).  
Regarding claim 9, the combination of Vandromme and Gueret discloses the applicator as claimed in claim 1.  Vandromme discloses the applicator as claimed in claim 1, wherein the core has a plurality of ribs (7, 8, 9, 10) that define grooves between one another, the metal arms of the holder being received in the grooves (refer to annotated Figure 6, below).

    PNG
    media_image2.png
    261
    344
    media_image2.png
    Greyscale

Regarding claim 10, the combination of Vandromme and Gueret discloses the applicator as claimed in claim 1.  Vandromme further discloses the applicator according 
Regarding claim 11, the combination of Vandromme and Gueret disclose the applicator as claimed in claim 9, as applied above.  The combination does not thus far disclose wherein the ribs have a height greater than or equal to 0.8mm.  Vandromme does however disclose that the spikes have a height between 1mm and 5mm (refer to Paragraph [0074]), and the ribs appear to be approximately 1/3 the height of the spikes.   Considering a spike height of between 1mm and 5mm, the rib height can be approximated as being between 0.33mm and 1.65mm, which overlaps the claimed range.  Although the drawings may not be to scale, they can still be relied upon for teaching the general conditions of the claim because the overall relationship is depicted.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vandromme’s applicator such that the ribs have a height within the claimed range, since Vandromme teaches that such values are well-known in the art and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Regarding claim 12, the combination of Vandromme and Gueret disclose the applicator as claimed in claim 9, as applied above.  Vandromme further discloses wherein the cross section of the core is a cruciform (best shown in Figure 4).
Regarding claim 13, the combination of Vandromme and Gueret disclose the applicator as claimed in claim 9, as applied above.  Vandromme further discloses wherein the spikes extend from the ribs of the core (best shown in Figure 4). 
Regarding claim 14, the combination of Vandromme and Gueret disclose the applicator as claimed in claim 9, as applied above.  Vandromme further discloses wherein each of the metal arms extends along the entire length of a groove (best shown in Figures 7-9).  
Regarding claim 15, the combination of Vandromme and Gueret discloses the applicator according to claim 1, as applied above.  Vandromme further discloses wherein the overall diameter of the assembly formed by the end piece provided with the metals arms is defined by these arms situated opposite one another on the end piece (since the end piece is defined as being a portion of the holder that is formed by two metal arms extending along the longitudinal axis of the applicator, and the arms are twisted about each other, it follows that the overall diameter of the end piece is defined entirely from the arms of the end piece; this is best shown in Figure 2).
Regarding claim 16, the combination of Vandromme and Gueret discloses the applicator according to claim 1, as applied above.  Vandromme further discloses wherein the arms are inscribed entirely in the cross section of the end piece, and the overall diameter of the assembly end piece and metal arms is defined by the end piece (since the cross section of the end piece is formed of the two metal arms, the arms will be inscribed entirely therein; this is best shown in Figure 2).
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Vandromme (US2010/0089415) in view of Gueret (US2011/0284021).
Regarding claim 1, Vandromme discloses an applicator (1) for applying a cosmetic product to the eyelashes and/or eyebrows, having an applicator member (4) having 5a core (5A) of thermoplastic material (refer to Paragraph [0052] which states that the core 

    PNG
    media_image3.png
    381
    703
    media_image3.png
    Greyscale

Regarding claim 2, the combination of Vandromme and Gueret disclose the applicator as claimed in claim 1.  Per the modification addressed in claim 1, the end piece of Gueret was incorporated into the applicator of Vandromme, wherein the end piece is a proximal end part of the core.  Thus, the combination of Vandromme and Gueret disclose the applicator as claimed in claim 1, wherein the end piece is a proximal end part of the core.
Regarding claims 3-4, the combination of Vandromme and Gueret discloses the applicator as claimed in claim 1.  Per the modification addressed in claim 1, the end piece of Gueret was incorporated into Vandromme’s applicator so as to extend from a proximal end of the applicator.  Vandromme discloses a stem (3) positioned so that the bristles abut the applicator and thus any end piece and/or holder are inserted completed into the stem, as best shown in Figure 1.  Thus, the combination of Vandromme and Gueret disclose the applicator as claimed in claim 1, wherein the applicator has a stem in which the holder and the end piece are inserted entirely in the stem.
Regarding claim 5, the combination of Vandromme and Gueret disclose the applicator as claimed in claim 1.  The combination does not thus far disclose wherein the end piece has a length of between 1mm and 7mm.  Gueret does disclose however that each 
Regarding claim 6, the combination of Vandromme and Gueret disclose the applicator as claimed in claim 1.  The combination does not thus far disclose wherein the ratio of the length of the end piece to the length of tail of the applicator member formed by the proximal part thereof that does not have spikes is between 0.1 and 0.8.  Rather, the combination is silent on the relative dimensions.  Gueret discloses that each row of spikes may have a length between 10mm and 45mm and the length of the end piece appears to be approximately 6% the length of a row.  Considering a row length between 10mm and 45mm, the length of the end piece is approximately 0.6mm and 2.7mm, which overlaps the claimed range.  Although the drawings may not be to scale, they can still be relied upon for teaching the general conditions of the claim because the overall relationship is depicted.  Therefore it would have been obvious to one of ordinary skill in 
Regarding claim 7, the combination of Vandromme and Gueret discloses the applicator as claimed in claim 1, as applied above.  Vandromme further discloses wherein the holder extends along the entire length of the core (refer to Vandromme, Figure 2).  
Regarding claim 8, the combination of Vandromme and Gueret discloses the applicator as claimed in claim 1, wherein the spikes are molded with the core.

Regarding claim 9, the combination of Vandromme and Gueret discloses the applicator as claimed in claim 1.  Vandromme discloses the applicator as claimed in claim 1, wherein the core has a plurality of ribs (7, 8, 9, 10) that define grooves between one another, the metal arms of the holder being received in the grooves (refer to annotated Figure 6, below).

    PNG
    media_image2.png
    261
    344
    media_image2.png
    Greyscale

Regarding claim 10, the combination of Vandromme and Gueret discloses the applicator as claimed in claim 1.  Vandromme further discloses the applicator according to claim 9, wherein the ribs extend along substantially the entire length of the core (best shown in Figure 7).
Regarding claim 11, the combination of Vandromme and Gueret disclose the applicator as claimed in claim 9, as applied above.  The combination does not thus far 
Regarding claim 12, the combination of Vandromme and Gueret disclose the applicator as claimed in claim 9, as applied above.  Vandromme further discloses wherein the cross section of the core is a cruciform (best shown in Figure 4).
Regarding claim 13, the combination of Vandromme and Gueret disclose the applicator as claimed in claim 9, as applied above.  Vandromme further discloses wherein the spikes extend from the ribs of the core (best shown in Figure 4). 
Regarding claim 14, the combination of Vandromme and Gueret disclose the applicator as claimed in claim 9, as applied above.  Vandromme further discloses wherein each of the metal arms extends along the entire length of a groove (best shown in Figures 7-9).  
Regarding claim 15, the combination of Vandromme and Gueret discloses the applicator according to claim 1, as applied above.  Vandromme further discloses wherein the overall diameter of the assembly formed by the end piece provided with the metals arms is defined by these arms situated opposite one another on the end piece (since the end piece is defined as being a portion of the holder that is formed by two metal arms extending along the longitudinal axis of the applicator, and the arms are twisted about each other, it follows that the overall diameter of the end piece is defined entirely from the arms of the end piece; this is best shown in Figure 2).
Regarding claim 16, the combination of Vandromme and Gueret discloses the applicator according to claim 1, as applied above.  Vandromme further discloses wherein the arms are inscribed entirely in the cross section of the end piece, and the overall diameter of the assembly end piece and metal arms is defined by the end piece (since the cross section of the end piece is formed of the two metal arms, the arms will be inscribed entirely therein; this is best shown in Figure 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        


/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799